Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 1 of 44 Page ID #:7




         EXHIBIT A
                    Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 2 of 44 Page ID #:8
Electronically FILED by Superior Court of California, County of Los Angeles on 01/25/2021 10:27 AM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
                                                    21STCV02836



                                                                                                                                                                         SUM-100
                                                            SUMMONS                                                                                FOR COURT USE ONLY
                                                                                                                                               (SOLO PARA USO DE LA CORTE)
                                                  (CITACION JUDICIAL)
              NOTICE TO DEFENDANT:
              (A VISO AL DEMANDADO):
              JPMORGAN CHASE BANK, a United States corporation;
              and DOES 1- 50, inclusive
              YOU ARE BEING SUED BY PLAINTIFF:
              (LO ESTA DEMANDANDO EL DEMANDANTE):
              NATIONAL TITLE INSURANCE OF NEW YORK, INC., a New York corporation
               NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
               below.
                 You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
               served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
               case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
               Online Self-Help Center (www.courtinfo.ca.gov/selfhe/p), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
               court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
               be taken without further warning from the court.
                 There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
                                                                                              r
               referral service. If you cannot afford an attorney, you may be-eligible-::for:fee.tegal:services:.from_a nonpmfitJegal..sen,ices program. You can locate
               these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
               (www.courtinfo.ca.gov/selfhe/p), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
               costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
               i A VISO! Lo han demandado. Si no responde dentro de 30 dlas, la corte puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
               continuaci6n.
                   Tiene 30 DIAS DE CALENDAR/0 despues de que le entreguen esta citaci6n y papeles legates para presentar una respuesta por escrito en esta
               corte y hacer que se entregue una copia al demandante. Una carta o una 1/amada telef6nica no Jo protegen. Su respuesta por escrito tiene que estar
               en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
               Puede encontrar estos formularios de la corte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
               biblioteca de /eyes de su condado o en la corte que le quede mas cen:a. Si no puede pagar la cuota de presentaci6n, pida al secretario de la corte que
               le de un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le podra
               quitar su sue/do, dinero y bienes sin mas advertencia.
                   Hay otros requisitos legates. Es recomendable que /lame a un abogado inmediatamente. Si no conoce a un abogado, puede 1/amar a un servicio de
               remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con /os requisitos para obtener servicios legates gratuitos de un
               programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de /ucro en el sitio web de California Legal Services,
               (www.lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la corte o el
               co/egio de abogados locales. A VISO: Por fey, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
               cualquier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
               pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
              The name and address of the court is:                                                        CASE NUMBER: (Numero de/ Caso):
              (El nombre y direcci6n de /a carte es): Superior Court for the State of California, County I
              of Los Angeles, Central District, 111 N. Hill Street, Los Angeles, CA 90012

              The name, address, and telephone number of plaintitrs attorney, or plaintiff without an attorney, is: (El nombre, la direcci6n y el numero
              de telefono de/ abogado de/ demandante, o de/ demandante que no tiene abogado, es):
              Eric P. Early, Christopher I. Ritter, Early Sullivan Wright Gizer & McRae LLP, 6420 Wilshire Blvd., 17th Floor, Los Angeles, CA 90048
              DATE:                                                                          Clerk, by                                         , Deputy
                        January 25• 2021
              (Fecha)                                                                        (Secretario)                                      (Adjunto)
               (For proof of service of this summons, use Proof of Service of Summons (form POS-01 OJ.)
               (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-01 OJ.)
                                                  NOTICE TO THE PERSON SERVED: You are served
                [SEAL]
                                                       1.   [KJ as an individual defendant.
                                                       2.   D   as the person sued under the fictitious name of (specify):

                                                       3.   D on behalf of (specify):
                                                            under:   D    CCP 416.10 (corporation)                               D       CCP 416.60 (minor)
                                                                     D    CCP 416.20 (defunct corporation)                       D       CCP 416.70 (conservatee)
                                                                     D    CCP 416.40 (association or partnership)                D       CCP 416.90 (authorized person)
                                                                     D    other (specify):
                                                       4.   D      by personal delivery on (date)                                                                            Pae1of1
              Fonn Adopted for Mandatory Use
              Judicial Council of Cal�omia
                                                                                         SUMMONS                                                    Code of Civil Procedure§§ 412.20, 465
                                                                                                                                                                        www.coutts.ca.gov
              SUM-100 [Rev. July 1, 2009]
Electronically FILED by Superior Court of California, County of Los Angeles on 01/25/2021 10:27 AM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
                    Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 3 of 44 Page ID #:9
                                                    21STCV02836
                                         Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Michael Stern




                        1      Eric P. Early, State Bar Number 166275
                                 eearly@earlysullivan.com
                        2      Christopher I. Ritter, State Bar Number 143473
                                 critter@earlysullivan.com
                        3      Saam Takaloo, State Bar Number 311598
                                stakaloo@earlysullivan.com
                        4      EARLY SULLIVAN WRIGHT
                                 GIZER & McRAE LLP
                        5      6420 Wilshire Boulevard, 17th Floor
                               Los Angeles, California 90048
                        6      Telephone: (323) 301-4660
                               Facsimile: (323) 301-4676
                        7
                               Attorneys for Plaintiff NATIONAL TITLE
                        8      INSURANCE OF NEW YORK, INC.
                        9
                                                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
                       10
                                                                         FOR THE COUNTY OF LOS ANGELES
                       11

                       12
                                   NATIONAL TITLE INSURANCE OF                                                  Case No.:
                       13          NEW YORK, INC., a New York
                                   corporation,
                       14
                                                                      Plaintiffs,                            COMPLAINT FOR:
                       15
                                                          vs.                                                 (1)     DECLARATORY RELIEF
                       16
                                   JPMORGAN CHASE BANK, a United                                              (2) FRAUD
                       17          States corporation; and DOES 1-50
                                   inclusive,                                                                 (3)     CONVERSION
                       18                                 Defendants.
                                                                                                              (4) UNFAIR BUSINESS PRACTICES
                       19                                                                                         IN VIOLATION OF BUS. & PROF.
                                                                                                                  CODE SECTION 17200, et seq.
                       20
                                                                                                              (5) UNJUST ENRICHMENT
                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28


                                                                                                 COMPLAINT
 595660.1
           Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 4 of 44 Page ID #:10



             1          Comes now plaintiff National Title Insurance of New York, Inc. and for its Complaint in
             2   this matter avers and alleges as follows:
             3                                                PARTIES
             4          1.      Plaintiff National Title Insurance of New York, Inc. (“Plaintiff”) is a New York
             5   Corporation, authorized to conduct business in the State of California.
             6          2.      Plaintiff is informed and believes, and based thereon alleges, that Defendant
             7   JPMorgan Chase Bank (“Chase”), is a United States Corporation conducting business in California
             8   and throughout the United States.
             9          3.      The true names and capacities, whether individual, corporate, associate, or otherwise
            10   of defendants Does 1 through 50, inclusive, are unknown to Plaintiff, who therefore sues them by
            11   such fictitious names. Plaintiff is informed and believes and thereon allege that each defendant
            12   designated herein as a fictitiously- named defendant is in some manner responsible for the
            13   events alleged and caused the injuries and damage to Plaintiff as alleged or is a depository of
            14   funds belonging to Plaintiff. Plaintiff will amend this complaint to allege such true names and
            15   capacities when they are ascertained.
            16          4.      Plaintiff is informed and believes, and on that basis alleges, that the acts and
            17   omissions alleged to have been done by Defendants were done with the express knowledge, consent
            18   and ratification of Defendants’ officers, agents, employees, or representatives, while actively
            19   engaged in the management or operation of Defendants’ business or affairs.
            20          5.      Upon information and belief, all Defendants, and each of them, were the agents
            21   and/or employees, co-venturers, partners or in some manner agents and/or principals for each other,
            22   and at the time of the incidents which comprise the Complaint herein, were acting within the course
            23   and scope of said agency and/or employment, with the knowledge, consent, and approval of each
            24   remaining Defendants.
            25                                    JURISDICTION AND VENUE
            26          6.      Pursuant to Article VI, Section 10 of the California Constitution, subject matter
            27   jurisdiction is proper in the Superior Court of California for the County of Los Angeles.
            28

                                                                  2
                                                             COMPLAINT
595660.1
           Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 5 of 44 Page ID #:11



             1          7.      Pursuant to Civil Procedure Code sections 392 and 395, venue is proper in the
             2   Superior Court of California for the County of Los Angeles.
             3                                      GENERAL ALLEGATIONS
             4          8.      This case involves a scheme by unknown fraudsters, Does 1 through 50 inclusive
             5   (the “Fraudsters”), to steal over $700,000, by surreptitiously compromising email correspondence
             6   and accessing information regarding the payoff of a loan transaction, which information the
             7   Fraudsters used to create and interject fraudulent wire transfer instructions into the transaction.
             8          9.      In or around November 2020, Lewis A. Enstedt, Trustee of the Enstedt Family Trust
             9   Dated September 26, 2019, and Cassie L. Jones, Trustee of the Jones Family Trust Dated September
            10   26, 2019 (the “Borrowers”), co-owners of real property located at 12617 MacDonald Drive, Ojai
            11   California 93023 (the “Property”), applied for a refinance (the “Refinance Transaction”) of their
            12   mortgage loan on the Property, held by their lender, Cardinal Financial Company (“Cardinal”) (the
            13   “Original Loan”).
            14          10.     Cardinal was also the lender for the Refinance Transaction and had provided wiring
            15   instructions for the payoff of the Original Loan. As part of the closing of the Refinance Transaction,
            16   a final payoff amount of $700,313.06 was to be wired to an account held by Cardinal at Bank of
            17   America. Plaintiff was the settlement agent in the Refinance Transaction. As the settlement agent,
            18   Plaintiff would receive the funds from Cardinal to make the payoff of the Original Loan and disburse
            19   the funds. Plaintiff did receive the funds to make the payoff to Cardinal and was holding the funds
            20   in its bank account.
            21          11.     Advantage Title, LLC (“Advantage Title”), provided various services in the
            22   Refinance Transaction, including but not limited to, the closing of the Refinance Transaction.
            23   Plaintiff is informed and believes, and based thereon alleges, that at some point prior to the closing
            24   of the Refinance Transaction, the Fraudsters obtained information relating to the transaction, which
            25   the Fraudsters may have accomplished by surreptitiously accessing email correspondence between
            26   Cardinal and Advantage Title. By this means, the Fraudsters were able to obtain the details of the
            27   Refinance Transaction, including the identity of the lender and borrowers, the loan amount and
            28

                                                                   3
                                                             COMPLAINT
595660.1
           Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 6 of 44 Page ID #:12



             1   payoff information, bank account information, and other sensitive details, providing them with a
             2   vehicle through which to perpetrate a fraud.
             3             12.   Subsequently, on or about December 7, 2020, the Fraudsters, purporting to be a
             4   representative of Cardinal (identified in an email as Liz McCaffrey, a Retail Transaction
             5   Coordinator at Cardinal), sent an email to Advantage Title that turned out to be fraudulent. The
             6   email stated that there was a “minor error” on the payoff statement and attached an “updated payoff”
             7   and wiring instructions. True and correct redacted copies of the e-mail message and the payoff
             8   attachment (i.e., the fraudulent payoff), are attached collectively hereto as Exhibit 1. The updated
             9   payoff changed the financial institution that was supposed to receive the payoff funds from Bank of
            10   America, to a different account at JP Morgan Chase Bank (“Chase”), which the Fraudsters had
            11   established in Cardinal’s name.
            12             13.   As a result of the fraudulent wiring instructions interjected into the Refinance
            13   Transaction by the Fraudsters, Plaintiff (National Title Insurance of New York) processed a wire
            14   transfer of $700,313.06 from its account to the fraudulent Chase account. As a result, Cardinal did
            15   not receive the payoff funds it was supposed to receive in the Refinance Transaction, and Chase
            16   received the funds from Plaintiff due to a fraud perpetrated by the Fraudsters. The funds sent to
            17   Chase (to the extent there are funds remaining in the Chase account), should be returned to National
            18   Title Insurance of New York.
            19                                      FIRST CAUSE OF ACTION
            20                                            Declaratory Relief
            21                                         (Against All Defendants)
            22             14.   Plaintiff incorporates and realleges paragraphs 1 through 13 as if fully set forth
            23   herein.
            24             15.   Section 1060 of the Code of Civil Procedure provides that “[a]ny person...who
            25   desires a declaration of his or her rights or duties with respect to another, or in respect to, in, over
            26   or upon property, …may, in cases of actual controversy relating to the legal rights and duties of the
            27   respective parties, bring an original action or cross-complaint in the superior court for a declaration
            28   of his or her rights and duties in the premises, including a determination of any question of
                                                                   4
                                                             COMPLAINT
595660.1
           Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 7 of 44 Page ID #:13



             1   construction or validity arising under the instrument or contract. He or she may ask for a declaration
             2   of rights or duties, either alone or with other relief; and the court may make a binding declaration of
             3   these rights or duties, whether or not further relief is or could be claimed at the time. The declaration
             4   may be either affirmative or negative in form and effect, and the declaration shall have the force of
             5   a final judgment. The declaration may be had before there has been any breach of the obligation in
             6   respect to which said declaration is sought.”
             7             16.   An actual controversy has arisen and now exists between Plaintiff and Chase as to
             8   whether Chase is wrongfully holding money that belongs to Plaintiff, which was transferred to a
             9   bank account maintained by Chase through fraud. Plaintiff contends the money was sent to Chase
            10   as a result of a fraud. Plaintiff is informed and believes that Chase disputes Plaintiff’s contentions.
            11             17.   Plaintiff desires a judicial determination of its rights and interests, and a judicial
            12   declaration that Chase is wrongfully and without authorization holding money that belongs to
            13   Plaintiff and that has been taken from Plaintiff through fraud.            Plaintiff desires a judicial
            14   determination that Chase is obligated to return the money to Plaintiff.
            15             18.   A judicial declaration is necessary and appropriate at this time under the
            16   circumstances in order that Plaintiff may ascertain its rights and interests relating to its money that
            17   has been taken through fraud.
            18                                     SECOND CAUSE OF ACTION
            19                                                   Fraud
            20                                 (Against Does 1 through 50, Inclusive)
            21             19.   Plaintiff incorporates and realleges paragraphs 1 through 18 as if fully set forth
            22   herein.
            23             20.   Does 1 through 50, inclusive, and each of them, defrauded and conspired to defraud
            24   Plaintiff by making false representations regarding the email instructions containing the Fraudulent
            25   Payoff and the ownership of the Chase Fraudulent Bank Account.
            26             21.   The Fraudsters (Does 1 through 50, inclusive), represented that the email instructions
            27   containing the Fraudulent Payoff were legitimate and sent by Ms. McCaffrey of Cardinal, and that
            28   the Fraudulent Bank Account at Chase belonged to Cardinal.
                                                                    5
                                                              COMPLAINT
595660.1
           Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 8 of 44 Page ID #:14



             1             22.   Does 1 through 50, inclusive, concealed from Plaintiff the true facts, namely that the
             2   email containing the Fraudulent Payoff was forged, invalid and void, and that the Fraudulent Bank
             3   Account at Chase did not belong to Cardinal, the actual company to whom the Refinance transaction
             4   payoff funds were payable.
             5             23.   Plaintiff was unaware of the true facts and reasonably and justifiably relied to its
             6   detriment upon the false representations and material omissions and concealment by Does 1 through
             7   50, inclusive. In reliance upon such misrepresentations and material omissions and concealment by
             8   Does 1 through 50, inclusive, Plaintiff wired funds in the amount of $700,313.06 to the Fraudulent
             9   Bank Account at Chase.
            10             24.   As a result of the acts and omissions of Does 1 through 50, inclusive, and Plaintiff’s
            11   justifiable reliance thereon, Plaintiff has been damaged in an amount not less than $700,313.06, plus
            12   interest accruing by law, and attorney’s fees expended to recover the stolen funds.
            13             25.   The actions of Does 1 through 50, inclusive, constitute despicable conduct
            14   undertaken with a conscious disregard of Plaintiff’s rights, such that Plaintiff is entitled to punitive
            15   and exemplary damages in an amount to punish and make an example of the defendants.
            16                                      THIRD CAUSE OF ACTION
            17                                                Conversion
            18                                 (Against Does 1 through 50, Inclusive)
            19             26.   Plaintiff incorporates and realleges paragraphs 1 through 25 as if fully set forth
            20   herein.
            21             27.   Plaintiff is, and at all times relevant herein was, entitled to immediately possess
            22   money in the amount of $700,313.06.
            23             28.   Does 1 through 50, inclusive, and each of them, substantially interfered with and
            24   converted Plaintiff’s property by, among other things, falsely representing that the email instructions
            25   they sent to Plaintiff containing the Fraudulent Payoff were legitimate and sent by Ms. McCaffrey
            26   of Cardinal, and that the Fraudulent Bank Account at Chase belonged to Cardinal, and thus inducing
            27   Plaintiff to wire such funds to the Fraudulent Bank Account.
            28

                                                                   6
                                                             COMPLAINT
595660.1
           Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 9 of 44 Page ID #:15



             1             29.    Plaintiff did not consent to Does 1 through 50’s taking of the aforementioned funds.
             2             30.    Plaintiff was harmed by the defendants’ conduct mentioned herein.
             3             31.    The conduct of Does 1 through 50, inclusive, was a substantial factor in causing
             4   Plaintiff’s harm.
             5             32.    Does 1 through 50, inclusive, are liable for any loss or damages, subject to proof,
             6   suffered by Plaintiff as a direct and proximate result of the defendants’ acts and omissions alleged
             7   herein. While Plaintiff cannot ascertain at this time the full nature and extent of damages suffered
             8   resulting from the conduct of Does 1 through 50, inclusive, Plaintiff is informed and believes, and
             9   on that basis alleges, that it is not less than $700,313.06, plus interest, subject to proof at trial.
            10             33.    Additionally, Does 1 through 50, inclusive, have acted fraudulently, oppressively,
            11   and maliciously. Thus, in addition to compensatory damages, Plaintiff is also entitled to recover
            12   exemplary and punitive damages from Does 1 through 50, inclusive.
            13                                      FOURTH CAUSE OF ACTION
            14       Unfair Business Practices in Violation of Business & Professions Code § 17200, et seq.
            15                                   (Against Does 1 through 50, Inclusive)
            16             34.    Plaintiff incorporates and realleges paragraphs 1 through 33 as if fully set forth
            17   herein.
            18             35.    Plaintiff is informed and believes, and on that basis alleges, that Does 1 through 50,
            19   inclusive, have engaged in a pattern and practice of regularly committing wire fraud and inducing
            20   fraudulent disbursements, much like the transaction that is the subject of this action.
            21             36.    This conduct constitutes unfair, illegal, and fraudulent business practices proscribed
            22   by California Business and Professions Code § 17200, et seq.
            23             37.    Plaintiff has suffered irreparable harm resulting from the conduct of Does 1 through
            24   50, inclusive.
            25             38.    Plaintiff is entitled to an order of this court directing Does 1 through 50, inclusive,
            26   to disgorge all profits and ill-gotten gains collected by them resulting from their conduct, in an
            27   amount to be proved at trial.
            28

                                                                     7
                                                               COMPLAINT
595660.1
           Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 10 of 44 Page ID #:16



              1             39.   Plaintiff is entitled to an order of this court enjoining Does 1 through 50, inclusive,
              2   from engaging in such conduct in the future. Plaintiff is informed and believes, and thereon alleges,
              3   that such defendants will continue to carry out such acts unless the court orders them to cease and
              4   desist.
              5                                      FIFTH CAUSE OF ACTION
              6                                              Unjust Enrichment
              7                                  (Against Does 1 through 50, Inclusive)
              8             40.   Plaintiff incorporates and realleges paragraphs 1 through 39 as if fully set forth
              9   herein.
             10             41.   Does 1 through 50, inclusive, received the use and benefit of money that they never
             11   would have received had Plaintiff known that the email containing the Fraudulent Payoff was not
             12   truly sent by Ms. McCaffrey and the Fraudulent Bank Account was not owned by Cardinal, or that
             13   the true nature of the transaction was fraudulent.
             14             42.   Does 1 through 50, inclusive, have been unjustly enriched at the expense of Plaintiff
             15   in an amount to be proven at trial, but not less than $700,313.06, together with attorney’s fees and
             16   interest at the legal rate.
             17             43.   Plaintiff is entitled to the imposition of a constructive trust on the stolen funds and
             18   are entitled to a tracing of such funds.
             19             44.   Plaintiff is entitled to the imposition of an equitable lien on the stolen funds, and on
             20   anything of value acquired through such funds.
             21                                         PRAYER FOR RELIEF
             22             WHEREFORE, Plaintiff prays for relief as follows:
             23                                 AS TO THE FIRST CAUSE OF ACTION
             24                                              Declaratory Relief
             25                             (Against Chase and Does 1 through 50, Inclusive)
             26             1.    That the Court determine and declare that Chase is wrongfully and without
             27   authorization holding money that belongs to Plaintiff and that has been taken from Plaintiff through
             28   fraud.
                                                                       8
                                                               COMPLAINT
595660.1
           Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 11 of 44 Page ID #:17



              1           2.     That the Court determine and declare that Plaintiff is entitled to the return of its
              2   money wrongfully being held by Chase.
              3           3.     For a Temporary Restraining Order and a Preliminary Injunction requiring Chase to
              4   maintain the funds in the Fraudulent Bank Account until further order of this Court as to its
              5   disposition.
              6                             AS TO THE SECOND CAUSE OF ACTION
              7                                                   Fraud
              8                                 (Against Does 1 through 50, Inclusive)
              9           1.     For general, incidental, and consequential damages according to proof at trial, but in
             10   an amount not less than $700,313.06, with pre- and post-judgment interest at the legal rate; and
             11           2.     For punitive and exemplary damages in an amount to be proved at trial.
             12                              AS TO THE THIRD CAUSE OF ACTION
             13                                                Conversion
             14                                 (Against Does 1 through 50, Inclusive)
             15           1.     For general, incidental, and consequential damages according to proof at trial, but in
             16   an amount not less than $700,313.06, with pre- and post-judgment interest at the legal rate; and
             17           2.     For punitive and exemplary damages in an amount to be proved at trial.
             18                             AS TO THE FOURTH CAUSE OF ACTION
             19        Unfair Business Practices in Violation of Business & Professions Code § 17200, et seq.
             20                                 (Against Does 1 through 50, Inclusive)
             21           1.     For an order disgorging any ill-gotten gains and profits obtained by Does 1 through
             22   50, inclusive, as a result of unfair and fraudulent business practice; and
             23           2.     For temporary, preliminary, and permanent injunctive relief enjoining Does 1
             24   through 50, inclusive, and each of them, and all those acting by, through, under, or in concert with
             25   them, or any of them, from engaging in further unfair and fraudulent business practices.
             26   //
             27   //
             28   //
                                                                    9
                                                              COMPLAINT
595660.1
           Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 12 of 44 Page ID #:18



              1                              AS TO THE FIFTH CAUSE OF ACTION
              2                                           Unjust Enrichment
              3                                (Against Does 1 through 50, Inclusive)
              4          1.      For general, incidental, and consequential damages according to proof at trial, but in
              5   an amount not less than $700,313.06, with pre- and post-judgment interest at the legal rate; and
              6          2.      For imposition of a constructive trust, a tracing, and an equitable lien on the stolen
              7   funds and anything acquired by use of the stolen funds.
              8                                 AS TO ALL CAUSES OF ACTION
              9          1.      For pre-judgment interest at the legal rate for all amounts owed.
             10          2.      For costs of suit incurred herein, including reasonable attorney’s fees, to the extent
             11   permitted by law.
             12          3.      For such further legal or equitable relief as this Court may deem just and proper under
             13   the circumstances.
             14

             15   Dated: January 25, 2021                       EARLY SULLIVAN WRIGHT
                                                                 GIZER & McRAE LLP
             16

             17
                                                                By: /s/ Christopher I. Ritter
             18                                                     Christopher I. Ritter
                                                                    Saam Takaloo
             19                                                     Attorneys for Plaintiff NATIONAL
                                                                    TITLE INSURANCE OF NEW YORK,
             20
                                                                    INC.
             21

             22

             23

             24

             25

             26

             27

             28

                                                                   10
                                                             COMPLAINT
595660.1
Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 13 of 44 Page ID #:19




                    EXHIBIT 1
Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 14 of 44 Page ID #:20
Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 15 of 44 Page ID #:21

 Page 1 of 2                 "WIRE TRANSFER ONLY"          December 07, 2020
 OUR OFFICES WILL BE CLOSED ON DECEMBER 24TH, DECEMBER 25TH, AND JANUARY 1ST


 Email
                            LOAN NUMBER:
                            LOAN TYPE:              CONV W/O PMI
                            PROPERTY ADDRESS: 12617 Macdonald Dr
 PAYOFF STATEMENT FOR:                        Ojai CA 93023
 Lewis A Enstedt
 Cassie L Jones
 12617 Macdonald Dr
 Ojai CA 93023-
 ____________________________________________________________________________
 These figures are good to December 23, 2020.
 This loan is due for the December 01, 2020 payment.
 The current total unpaid principal balance is:         $     703,709.66
 Interest at 3.75000%                                           3,789.67
 Less current escrow balance                                   -6,372.07
 Recordg/Assignmt Fee *                                           198.00
 Prop Inspection Fee                                                 .00
 .                                                                   .00
   - - - - TOTAL AMOUNT TO PAY LOAN IN FULL - - - -     $     701,325.26
 Funds received on or after December 23, 2020 will require an additional
 $ 72.30 in interest per Day.
 FUNDS RECEIVED FOR PAYOFF MUST BE U.S. DOLLARS IN THE FORM OF WIRE
 TRANSFER ONLY TO:

                 Cardinal Financial Company

 WIRES RECEIVED AFTER 3 P.M., CST WILL BE CREDITED ON THE NEXT BUSINESS
 DAY AND WILL REQUIRE ADDITIONAL PER DIEM INTEREST.
 *If the Property Address shown above is located in Nassau County, New York,
 the amount disclosed includes a $ 355.00 fee for the Verification of Tax Map
 document required by the Nassau County Clerk's Office to be submitted as
 part of the Mortgage Release/Satisfaction filing.

 Funds sent by wire to: Chase Bank, Chicago, IL, ABA Number 021000021,
 Account Number 652999910, Account Title: Payoff Clearing Account. The
 borrower(s) name and loan number must be referenced as part of the wire
 transfer package, otherwise, funds will be rejected.




 The payoff figures provided are subject to final verification by the note
 holder. The note holder reserves the right to adjust these figures and
 refuse or accept any funds which are insufficient to satisfy the full
 indebtedness for any reason.
 Issuance of this statement does not suspend the contract requirement to make
 the mortgage payments when due. A late charge of $ 165.10 will be
 assessed 15 days after a current payment is due and should be
 added to the payoff total if received after that time. PLEASE ENSURE THAT
 NO MORTGAGE PAYMENTS SUBMITTED PRIOR TO PAYOFF ARE RETURNED FOR ANY REASON
 AS THIS WILL RESULT IN THE PAYOFF FUNDS BEING SHORT AND THE LIEN ON THE
 PROPERTY WILL NOT BE RELEASED. If the Bank notifies us that a mortgage
 payment submitted prior to payoff is being returned, we will consider the
 payoff to be short in the amount of the mortgage payment(s) and will not
 process the payoff transaction nor transmit a mortgage satisfaction/release
 to the requestor or county recorder's office for recording, as applicable,
 until the shortage has been paid. If the mortgage satisfaction/release
 document has already been transmitted to the requestor or county recorder's
 office, if we do not receive the shortage immediately upon notification to
 you, we will take appropriate steps to rescind the mortgage
 satisfaction/release as the loan will not have been paid in full.

                                                               XQ611/MLO
Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 16 of 44 Page ID #:22

 Page 2 of 2               December 07, 2020         Loan Number: 1460888116
 If the funds received for payoff are not sufficient to satisfy the full
 indebtedness of the loan, the lender, at its option (and with the borrower's
 consent if required by applicable law), may take the shortage from the
 escrow/impound account (if applicable). If the lender elects not to
 net the escrow/impound account for the shortage, or nets the escrow/impound
 account for the shortage and the funds are still not sufficient to satisfy
 the full indebtedness, the payoff funds will be returned. This delay will
 cost you (the borrower) additional interest, as interest continues to accrue
 on the indebtedness until the total amount required for payoff is received.
 Unless your escrow balance is being credited to your payoff balance at the
 lender's option (and with the borrower's consent if required by applicable
 law), scheduled tax and insurance disbursements will continue to be made
 from the escrow/impound account until the date
 Cardinal Financial Company receives payoff
 funds. Any escrow balance or overpayment will be mailed to the borrowers
 within fifteen (15) business days after the receipt and processing of the
 funds required to pay the loan in full.
 If your (the borrower(s)) monthly payments are automatically deducted from a
 checking or savings account, a written cancellation request must be received
 by our Automatic Drafting Department thirty (30) days prior to the payoff
 date. Payments will continue to be automatically deducted until the written
 request is received and has been processed.

 Provide any changes to the borrower(s) mailing address where the executed
 release/reconveyance documents should be sent.
                                                               XQ611/MLO
               Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 17 of 44 Page ID #:23
Electronically FILED by Superior Court of California, County of Los Angeles on 01/25/2071l grtiwg         rri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
                                                                                                                                                                            CM-010
             ATTORNEY OR PARTY WTHOUT ATTORNEY (Name, State Bar number, and address):                                                           FOR COURT USE ONLY
             Eric P. Early SBN 166275; Christopher I. Ritter SBN 143473; Saam Takaloo SBN 311598
             Early Sullivan Wright Gizer & McRae LLP
             6420 Wilshire Blvd., 17th Floor, Los Angeles, CA 90048
                      TELEPHONE NO.: (323)301-4660                   FAX NO.(Optional): (323)301-4676
                 ATTORNEY FOR (Name): Plaintiff National Title Insurance of New York, Inc.
             SUPERIOR COURT OF CAUFORNIA,COUNTY OF LOS ANGELES
               STREET ADDRESS: 111 N. Hill Street
               MAILING ADDRESS:
              CITY AND ZIP CODE: Los Angeles, CA 90012
                  BRANCH NAME: Central District
              CASE NAME:
               National Title Insurance of New York, Inc. v. JPMorgan Chase Bank
                      CIVIL CASE COVER SHEET                  Complex Case Designation                CASE NUMBER
                       Unlimited       F-1 Limited         F-1 Counter           -I   1 Joinder         218TCV02836
                      (Amount              (Amount
                                                          Filed with first appearance by defendant JUDGE
                       demanded            demanded is
                                                             (Cal. Rules of Court, rule 3.402)        DEPT.:
                      exceeds $25,000)     $25,000)
                                            Items 1-6 below must be completed(see    instructions on page  2).
              1. Check one box below for the case type that best describes this case:
                Auto Tort                                  Contract                                                         Provisionally Complex Civil Litigation
                 r--1   A• uto (22)                                      1--1 Breach of contract/warranty(06)              (Cal. Rules of Court, rules 3.400-3.403)
                 1--1 Uninsured motorist(46)                                     R• ule 3.740 collections (- 09)                  AntitrustfTradesregutafion-(03)-
                  Other PUPDNVD (Personal Injury/Property                        Other collections (09)                    1 7 Construction defect(10)
                                                                                                                           -
                  DamagelWrongful Death)Tort                                                                                -
                                                                                                                            r 1 Mass tort(40)
                                                                                 Insurance coverage (18)
                 -
                 I 1 Asbestos(04)
                                                                         ni O• ther contract (37)
                                                                                                                           F-1      Securities litigation (28)
                  1--1 Product liability (24)                                                                                    Environmental/Toxic tort(30)
                                                                         Real Property
                  1--1    M• edical malpractice (45)
                                                                         ri Eminent domain/Inverse                               Insurance coverage claims arising from the
                                                                                                                                 above listed provisionally complex case
                 F-1 Other PI/PD/VVD (23)                                       .condemnation (14)
                                                                                                                                 types(41)
                 Non-PUPD/WD (Other) Tort                                r---1 Wrongful eviction (33)                       Enforcement of Judgment
                  r---1
                     B• usiness tort/unfair business practice (07) 1--1 Other real property (26)                           F-1 Enforcement ofjudgment(20)
                 1
                 - 1 Civil rights (08)                              Unlawful Detainer
                                                                                                                           Miscellaneous Civil Complaint
                 1--1Defamation (13)                                      C• ommercial(31)
                                                                                                                           fli      RICO (27)
                  -
                  1 -1 Fraud (16)                                        E''] Residential (32)                              -
                                                                                                                            r 1 Other complaint(not specified above)(42)
                  1 -1 Intellectual property (19)
                  -                                                      F-1 Drugs(38)
                                                                                                                            Miscellaneous Civil Petition
                       P• rofessional negligence (25)                    Judicial Review
                                                                                                                            1--1 Partnership and corporate governance (21)
                  r-i O• ther non-PI/PD/WD tort(35)                              Asset forfeiture (05)
                                                                                                                           -
                                                                                                                           1 1 Other petition (not specified above)(43)
                  Employment                                             1     1 Petition re: arbitration award (11)
                  1    1 Wrongful termination (36)                       r 1     W• rit of mandate(02)
                  ni O• ther employment(15)                              ni Other judicial review (39)

              2. This case I—I is                     -
                                                      1 1 is not    complex under rule 3.400 of the California Rules of Court If the case is complex, mark the
                    factors requiring exceptional judicial management
                    a.              large number of separately represented parties        d. ni Large number of witnesses
                     b. - 1 1 Extensive motion practice raising difficult or novel e.               Coordination with related actions pending in one or more
                                    issues that will be time-consuming to resolve                   courts in other counties, states, or countries, or in a federal
                    c. I= Substantial amount of documentary evidence                                court
                                                                                          f.        Substantial postjudgment judicial supervision
              3. Remedies sought(check all that apply): a. ni monetary b. ni nonmonetary; declaratory or injunctive relief c. -                                1 7 punitive
              4. Number of causes of action (specify): 5: Declaratory Relief, Fraud, Conversion, Unjust Enrichment, Violation of California UCL
              5. This case -           1      1 is    F-1 is not    a class action suit.
              6. If there are any known related cases, file and serve a notice of related case.(You may use form CM-015.)
              Date: January 25, 2021
              Christopher I. Ritter                                                                             P /c/ Christrer T Rittpr
                                               (TYPE OR PRINT NAME)                                                    (SIGNATUR F PARTY OR ATTORNEY FOR PARTY)
                                                                                         NOTICE
                • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
                    under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
                    in sanctions.
               • File this cover sheet in addition to any cover sheet required by local court rule.
               • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
                    other parties to the action or proceeding.
               • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                       Page 1012
              Form Adopted for Mandatory Use                                                                              Cal. Rules of Court, rules 230, 3.220, 3.400-3.403, 3.740:
              Jucticial Council of Carrfornia                               CIVIL CASE COVER SHEET                                Cat.Standards of Jul:tidal Administration, std. 3.10
              CM-010[Rev. July 1. 2007)                                                                                                                           wtrow.courts.ca.gov
 Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 18 of 44 Page ID #:24


                             INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                            CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet In item 1, you must check               .
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed,in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit A collections case does not include an action seeking the following:(1)tort
damages,(2) punitive damages,(3) recovery of real property,(4) recovery of personal property, or(5)a prejudgment writ of
attachment The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex If a plaintiff believes the case is complex under rule 3.400 of the Califomia Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                     CASE TYPES AND EXAMPLES
 Auto Tort                                     Contract                                          Provisionally Complex Civil Litigation (Cal.
   Auto (22)-Personal Injury/Property             Breach of C Contract/Warranty
                                                                   t VWarranty (06)              Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                        Breach of Rental/Lease                          Antitaistf_Trade Regulation (03)
      Uninsured Motorist(46)(ifthe                          Contract(not unlawful-detainer             Construction Defect(10)
       case involves an uninsured                               or wrongful eviction)
                                                                               i ti                    Claims Involving Mass Tort(40)
       motorist claim subject to                       Contract/Warranty Breach-Seller                 Securities Litigation (28)
       arbitration, check this item                         Plaintiff(not fraud or negligence)         EnvironmentaVToxic Tort(30)
       instead of Auto)                                Negligent Breach of Contract/                   Insurance Coverage Claims
 Other PI/PD/WD (Personal Injury/                           Warranty                                        (arising from provisionally complex
 Property Damage/Wrongful Death)                       Other Breach of Contract/VVarranty                   case type listed above)(41)
 Tort                                              Collections (e.g., money owed, open           Enforcement of Judgment
     Asbestos((4)                                      book accounts)(09)                           Enforcement of Judgment(20)
        Asbestos Property Damage                       Collection Case-Seller Plaintiff                 Abstract of Judgment(Out of
        Asbestos Personal Injury/                      Other Promissory Note/Collections                 . County)
              Wrongful Death                                Case                                    Confession of Judgment(non-
     Product liability (not asbestos or            Insurance Coverage (not provisionally                 domestic relations)
         toxic/environmental)(24)                      complex)(18)                                 Sister State Judgment
     Medical Malpractice(45)                           Auto Subrogation                             Administrative Agency Award
          Medical Malpractice-                         Other Coverage                                   (not unpaid taxes)         .
               Physicians & Surgeons               Other Contract(37)                                Petition/Certification of Entry of
     Other Professional Health Care                    Contractual Fraud                                 Judgment on Unpaid Taxes
             Malpractice                               Other Contract Dispute                        Other Enforcement of Judgment
     Other PI/PDAND (23)                       Real Property                                               Case
          Premises Liability (e.g., slip          Em
                                                  Eminentt D Domain/Inverse
                                                                    i /I                         Miscellaneous Civil Complaint
               and fall)'                              Condemnation (14)                             RICO(27)
          Intentional Bodily Injury/PD/WD          Wrongful Eviction (33)                            Other Complaint (not specified
               (e.g., assault, vandalism)          Other Real Property (e.g., quiet title)(26)            above)(42)
          Intentional Infliction of                    Writ of Possession of Real Property                Declaratory Relief Only
               Emotional Distress                      Mortgage Foreclosure                               Injunctive Relief Only (non-
          Negligent Infliction of                      Quiet Title                                             harassment)
                Emotional Distress                     Other Real Property (not eminent                   Mechanics Lien
          Other PUPD/WD                                domain, landlord/tenant, or                        Other Commercial Complaint
 Non-PUPD/WD (Other) Tort                              foreclosure)                                            Case (non-tort/non-complex)
     Business Tort/Unfair Business             Unlawful Detainer                                          Other Civil Complaint
         Practice (07)                             Commercial(31)                                             (non-tort/non-complex)
     Civil Rights (e.g., discrimination,           Residential (32)                              Miscellaneous Civil Petition
           false arrest)(not civil                 Drugs(38)(ifthe case involves illegal             Partnership and Corporate
           harassment)(08)                         drugs, check this item; otherwise,                    Governance (21)
     Defamation (e.g., slander, libel)             report as Commercial or Residential)              Other Petition (not specified
          (13)                                 Judicial Review                                           above)(43)
                                                  Asset Forfeiture (05)               ,
     Fraud (16)                                                                                          Civil Harassment
     Intellectual Property (19)                    Petition Re: Arbitration Award (11)                   Workplace Violence
     Professional Negligence(25)                   Writ of Mandate (02)                                  Elder/Dependent Adult
         Legal Malpractice                             Writ-Administrative Mandamus                           Abuse
         Other Professional Malpractice                Writ-Mandamus on Limited Court                    Election Contest
            (not medical or lega0                         Case Matter                                    Petition for Name Change
     Other Non-PUPD/WD Tort(35)                        Writ-Other Limited Court Case                     Petition for Relief From Late
 Employment                                               Review
                                                          Rev                                                 Claim
     Wrongful Termination (36)                     Other Judicial Review (39)                            Other Civil Petition
     Other Employment(15)                              Review of Health Officer Order
                                                       Notice of Appeal-Labor
                                                             Commissioner Appeals
CM-010[Rev. July 1. 2007)                                                                                                               Page 2 of 2
                                                       CIVIL CASE COVER SHEET
    Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 19 of 44 Page ID #:25



 SHORT TITLE:   National Title Insurance of New York, Inc. v. JPMorgan Chase Bank                               CASE NUMBER




                             CIVIL CASE COVER SHEET ADDENDUM AND
                                     STATEMENT OF LOCATION
              (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
                This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.




     Step 1: After completing the Civil Case Cover Sheet (Judicial Council forM CM-010),find the exact case type in
                   Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


     Step 2: In Column B,check the box for the type of action that best describes the nature of the case.

     Step 3:-In Column C, circle the number which explains the reason for the court filing location you have
                   chosen.

                                            Applicable Reasons for Choosing Court Filing Location(Column C)

1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.                 7. Location where petitioner resides.
2. Permissive filing in central district.                                                        8. Location wherein defendant/respondentfunctions wholly.
3. Location where cause of action arose.                                                         9. Location where one or more of the parties reside.
4. Mandatory personal injury filing in North District.                                          10. Location of Labor Commissioner Office.
                                                                                                11. Mandatory filing location (Hub Cases- unlawful detainer, limited
5. Location Mere performance required or defendant resides.
                                                                                                non-collection, limited collection, or personal injury).
6.Location of property or permanently garaged vehicle.



                                                                                                                                              !;•.!
                                                                                    _      —                               qr                         —
                     Civil Case,cover-Sheet       :11
                                                                                        -          -eFcifiAitiion
                                                                                                 ,iip                                                                 !able- Reis
                                                                       -...,
                                                                                        =
                                                                                        7'..—   efielEVii'Ione        -,. '" 't,'"'   '''''           -.
                                                                                                                                                       6-                    - r,-
                                                                                                                                                              ..orgt-gr-'-''''
                                                                               '



                             Auto(22)                   0 A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death                                1,4, 11

                     Uninsured Motorist(46)             0 A7110 Personal Injury/Property Damage/Wrongful Death- Uninsured Motorist                            1,4,11


                                                        13 A6070 Asbestos Property Damage                                                                     1,11
                          Asbestos(04)
                                                        CI A7221 Asbestos- Personal Injury/Wrongful Death                                                     1,11

                       Product Liability(24) .          0 A7260 Product Liability (not asbestos or toxic/environmental)                                       1,4, 11

                                                        13 A7210 Medical Malpractice - Physicians & Surgeons                                                  1,4, 11
                    Medical Malpractice(45)
                                                        El A7240 Other Professional Health Care Malpractice                                                   1,4, 11


                                                        0 A7250 Premises Liability (e.g., slip and fall)
                         Other Personal
                         Injury Property                0 A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
                                                                                                                                                              1,4, 11
                        Damage Wrongful                         assault, vandalism, etc.)
                                                                                                                 ,
                           Death (23)                                                                                                                         1,4, 11
                                                        0 A7270 Intentional Infliction of Emotional Distress
                                                                                                                                                              1,4,11
                                                        0 A7220 Other Personal Injury/Property Damage/Wrongful Death




   LASC CIV 109 Rev. 12J18
                                                   CIVIL CASE COVER SHEET ADDENDUM                                                                          Local Rule 2.3

   For Mandatory Use
                                                      AND STATEMENT OF LOCATION                                                                               Page 1 of4
  Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 20 of 44 Page ID #:26



SHORT TITLE:                                                                                                              CASE NUMBER
                         National Title Insurance of New York, Inc. v. JPMorgan Chase Bank


                             ;;E4..:1.-            w:::09.-   4.1.7e:5 :
                                                                       ,,1   zn --A-,-;-: ' ,,,,                              ,                     -75-•   ,.
                                                                                                                                                             0-
                                                                                                                                                              .
                                                                                                                                                              7. e". . .
                                                                                                                                                             ..rm..,       gjt21.1.7:-stfA.PCMIT'Aiggi
                                                                                                                                                                                  • icatjler sioil.
                                    yil'Qa
                                    •••   -seCoverheet
                                                .                                                    '        of -,,
                                                                                                              ,_,                                                 eagtons,         'cierStel5111!
                                        Catg9g4.i •                                                            onlyJane

                                    Business Tort(07)                   IZI A6029 Other Commercial/Business Tort(not fraud/breach of contract)                 1C0

                                          Civil Rights (08)             0 A6005 Civil Rights/Discrimination                                                    1, 2,3

                                          Defamation(13)                0 A6010 Defamation (slander/libel)                                                     1, 2, 3

                                             Fraud (16)                 IZI A6013 Fraud (no contract)                                                          la)

                                                                        0 A6017 Legal Malpractice                                                              1, 2,3
                          Professional Negligence(25)
                                                                        0 A6050 Other Professional Malpractice(not medical or legal)                           1, 2,3

                                             Other(35)                  0 A6025 Other Non-Personal Injury/Property Damage tort                                 1, 2, 3

                            Wrongful Termination(36)                    0 A6037 Wrongful Termination                                    •                      1, 2, 3

                                                                        0 A6024 Other Employment Complaint Case                                                1,2, 3
                             Other Employment(15)
                                                                        El A6109 Labor Commissioner Appeals                                                    10

                                                                        0 A6004 Breach of Rental/Lease Contract(not unlawful detainer or wrongful.             2. 5
                                                                                eviction)
                           Breach of Contract/ VVarranty                                                                                                       2,5
                                      (06)                              0 A6008 Contract/Warranty Breach -Seller Plaintiff(no fraud/negligence)
                                (not insurance)                                                                                                                1, 2,5
                                                                        0 A6019 Negligent Breach of Contract/Warranty(no fraud) •
                                                                                                                                                               1, 2,5
                                                                        0 A6028 Other Breach of ContractANarranty(not fraud or negligence)

                                                                        0 A6002 Collections Case-Seller Plaintiff                                              5,6, 11                         •
                                          Collections(09)
                                                                        0 A6012 Other Promissory Note/Collections Case                                         5, 11
                                                                        0 A6034 Collections Case-Purchased Debt(Charged Off Consumer Debt                      5,6, 11
                                                                                Purchased on or after January 1,2014)
                            Insurance Coverage(18)                      0 A6015 Insurance Coverage(not complex)                                                1,2, 5,8

                                                                        0 A6009 Contractual Fraud                                                               1, 2, 3,5
                                   Other Contract(37)                   0 A6031 Tortious Interference                                           •               1, 2, 3,5
                                                                        13 A6027 Other Contract biipute(not breach/insurance/fraud/negligence)                  1, 2, 3, 8, 9

                             Erninent Domain/Inverse                •
                                                                        0 A7300 Eminent Domain/Condemnation                 Number of parcels                  2,6
                               Condemnation(14)

                               Wrongful Eviction(33)                    0 A6023 Wrongful Eviction Case                                                         2,6

                                                                        13 A6018 Mortgage Foreclosure                                                          2,6
                             Other Real Property(26)                    0 A6032 Quiet Title                                                                    2,6
                                                                        0 A6060 Other Real Property(not eminent domain,landlord/tenant,foreclosure)            2,6

                          Unlawful Detainer-Commercial
                                                       0 A6021 Unlawful Detainer-Commercial(not drugs or wrongful eviction)                                    6, 11
                                      (31)
     Unlawful Detainer




                           Unlawful Detainer-Residential
                                                                        0 A6020 Unlawful Detainer-Residential(not drugs or wrongful eviction)                  6, 11
                                      (32)
                                 Unlawful Detainer-
                                                                        0 A6020FUnlawful Detainer-Post-ForecJosure                                             2,6, 11
                                Post-Foreclosure(34)
                           Unlawful Detainer-Drugs(38)                  0 A6022 Unlawful Detainer-Drugs                                                        2,6, 11



                                                                        CIVIL CASE COVER SHEET ADDENDUM                                                     Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                                           AND STATEMENT OF LOCATION                                                           Page 2 of4
 For Mandatory Use
  Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 21 of 44 Page ID #:27



SHORT TITLE                                   National Title Insurance of New York, Inc. v. JPMorgan Chase Bank                      CASE NUMBER




                                                          9., A5411'
                                                  Civi Case Cover Sheet                                              ype of /Action ,                             ea'sqns      0.*5t,po'
                                                                                               - -
                                                                                               -..-.9..!               h44gdyciir                      4;                   Abov
                                                       ,.                                       illaill    ,    T.,7,
                                                                                                                    -: _,- ,p4Ed ,                     '


                                                   Asset Forfeiture(05)          0 A6108 Asset Forfeiture Case                                                   2, 3,6

                                                 Petition re Arbitration (11)    0 A6115 Petition to CompeUConfinnNacate Arbitration                             2,5
          Judicial Review




                                                                                 0 A6151 Writ-Administrative Mandamus                                            2,8
                                                   Writ of Mandate(02)           0 A6152 Writ - Mandamus on Limited Court Case Matter .                          2
                                                                                 0 A6153 Writ - Other Limited Court Case Review                                  2
                                                                                                                                                                                           (
                                               . Other Judicial Review(39)       0 A6150 Otti
                                                                                          . er Writ /Judicial Review         .                                   2,8

                                               Antitrust/Trade Regulation (03) 0 A6003 Antitrust/Trade Regulation                                                1,2. 8
           Provisionally Complex Litigation




                                                 Construction Defect-(10)        0 A6007 Construction Defect                                                     1,2, 3

                                                Claims Involving Mass Tort •
                                                                             -D A6006 Claims Involving Mass Tort                                                 I, 2, 8
                                                          (40)

                                                  Securities Litigation (28)     0 A6035 Securities Litigation Case                                              .1, 2,8

                                                        Toxic Tort
                                                                                 0 A6036 Toxic Tort/Environmental .                                              1,2,3,8
                                                    Envirbnmental(30)

                                                Insurance Coverage Claims
                                                                                 0 A6014 Insurance Coverage/Subrogation(complex case Only)                       1, 2, 5, 8
                                                  from Complex Case(41)

                                                                                 0 A6141 Sister State Judgment                                                   2, 5, 11
                                                                                                                         .
                                                                                  13 A6160 Abstract of Judgment                                                  2,6
   Enforcement




                                                        Enforcement              0 A6107 Confession of Judgment(non-domestic relations)                          2,9
                                                      of Judgment(20)            0 A6140 Administrative Agency Award (not unpaid taxes)                          2,8
                                                                                  0 A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax               2.8
                                                                                  13 A6112 Other Enforcement of Judgment Case                                    2, 8,9

                                                         RICO(27)                 0 A6033 Racketeering(RICO)Case                                                 1, 2,8            .
   Civil Complaints




                                                                                                                                                   '
    Miscellaneous




                                                                                  13 A6030 Declaratory Relief Only                                               1.2,8

                                                    Other Complaints •            0 ,A6040 Injunctive Relief Only(not domestic/harassment)                       2,8
                                                (Not Specified Above)(42)         0 A6011 Other Commercial Complaint Case (non-tort/non-complex)                 1, 2,8
                                                                                 0 A6000 Other Civil Complaint(non-tort/non-complex)                             1, 2,8

                                                  Partnership Corporation
                                                                                  0 A6113 Partnership and Corporate Govemance Case                     -         2,8
                                                     Governance(21)

                                                                                  13 A6121 Civil Harassment With Damages                                         2, 3,9
   Miscellaneous
   Civil Petitions




                                                                                  0 A6123 Workplace Harassment With Damages                                      2, 3,9
                                                                                  13 A6124 Elder/Dependent Adult Abuse Case With Damages                         2, 3, 9
                                                    Other Petitions(Not
                                                   Specified Above)(43)           0 A6190 Election Contest                                                       2
                                                                                  13 A6110 Petition for Change of Name/Change of Gender                          2,7
                                                                                                                                                           .
                                                                                  0 A6170 Petition for Relief from Late Claim Law                                2, 3, 8
                                                                                 0 M100 Other Civil Petition                                                     2,9




                                                                                • CML CASE COVER SHEET ADDENDUM                                                Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                                                    AND STATEMENT OF LOCATION                                                     Page 3 of 4
 For Mandatory Use
   Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 22 of 44 Page ID #:28



 SHORT TITLE   National Title Insurance of New York, Inc. v. JPMorgan Chase Bank       CASE NUMBER




Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column Cfor the
           type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
           (No address required for class action cases).

                                                                    ADDRESS:
   REASON:                                                                          818 West Seventh Street, Suite 930
    :1 11.E1 2.0 3.04.0 5.06.07. El 8. 13 9.0 10.0 11.



   CITY:                                    STATE:     ZIP CODE


   Los Angeles                             CA         90017

Step 5: Certification of Assignment: I certify that this case is property filed in the Central                      District of
        the Superior Court of California, County of Los Angeles'Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated:
                1/25/2021                                                           /s/ Christopher I. Ritter
                                                                                   (SIGNATURE OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:
       1. Original Complaint or Petition.
       2. .If filing a Complaint, a completed Summonsform for issuance by the Clerk.
       3. Civil Case Cover Sheet, Judicial Council form CM-010.
       4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04(Rev.
          02/16).
       5. Payment in full of the filing fee, unless there is court orderforwaiver, partial or scheduled payments.
      6. A signed order appointing the Guardian ad Litem, Judicial Councilform CIV-010, if the plaintiff or petitioner is a
         minor under 18years of age will be required by Court in order to issue a summons.
       7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
          m ust be served along with the summons and complaint, or other initiating pleading in the case.




                                          CIVIL CASE COVER SHEET ADDENDUM                                            Local Rule 2.3
  LASC CIV 109 Rev. 12/18
                                             AND STATEMENT OF LOCATION                                                  Page 4 of 4
  For Mandatory Use
   Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 23 of 44 Page ID #:29


                  Superior Court of California, County of Los Angeles




 THE PLAINTIFF MUST SERVE THIS ADWINFORMATION PACKAGE,ONEACItPARTY WITH THE

.CROSSCOMPLAINANTS.hiust serve this                             Package on any          parties named
 with the cross-complaint.
                     laint




What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

Advantages of ADR
   • Saves Time: ADR is faster than going to trial.
   • Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
   • Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
   • Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.

Disadvantages of ADR
   • Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
   • No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.

Main Types of ADR:
   1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
      settlement agreement instead of a trial. Ifhe parties have lawyers, they will negotiate for their clients.

   2. Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
      strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
      acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                Mediation may be appropriate when the parties
                  • want to work out a solution but need help from a neutral person.
                  • have communication problems or strong emotions that interfere with resolution.
                Mediation may not be appropriate when the parties
                  • want a public trial and want a judge or jury to decide the outcome.
                  • lack equal bargaining power or have a history of physical/emotional abuse.



   LASC CIV 271 Rev. 01/20
   for Mandatory Use
                                                                                                                         1
   Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 24 of 44 Page ID #:30


                                    How to arrange mediation in Los Angeles County

   Mediation for civil cases is voluntary and parties may select any mediator they wish. Options include:

           a. The Civil Mediation Vendor Resource List
            • If all partieS 6Iree to mediation, they may contact these organizations to request a "Resource List
                            for mediation at reduced cOst br no test (for selected cases): „

               • ADR Scrviccs, Inc. Case Manager patricia@adrscrvices.com (310) 201-0010 (Ext. 261)
                 JAMS,,Inc. Senior Case Manager mbinder@iamsadr.carn (310)309-6201
               • Mediation Center of Los Angeles(MCLA)Program Manager info@mediationLA.org(833)476-9145
                     o Only MCLA provides mediation in person, by phone.and by,videoconference.

           These organizations cannot accept every case and they may decline cases at their discretion.
              Visit www.lacourt,org/ADR.Reslist for important information and FAQs before contacting them.   '
              NOTE This program does not accept family-law, probate, or small claims cases.                ''

           b. Los Angeles County Dispute Resolution Programs
              https:fiwdacs.lacounty.gov/programsidrp/
                 •:,:...,Small.claims;.unlawful detainerslevictions).and, at the Spring Street Courthouse, limited civil:
                             o Free, day- of- trial mediations at the courthouse. No appointment needed.
                             b Free or low-cost mediations before the day of trial:
                            '0 FOr free"Cir low':cost OnlineDispute'Resolution (OUR) by phone or computer before the
                                 day of trial visit
                                 httP://www.lacoUrt.oradivision/Smallclaims/pdf/OnlineDisputeResolutionFlyer • ••••
                                 EngSpan.pdf

           c. Mediators and ADR and Bar organizations that provide mediation may be found on the internet.




   3. Arbitration: Arbib akin is less formal than bid', but like trial, the parties present evidence arid arguments to the
      person who decides the outcome. In "binding" arbitration, the arbitrator's decision is final; there is no right to
      trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
      information about arbitration, visit http://www.courts.ca.gov/programs-adr.htm

   4. Mandatory Settlement Conferences(MSC): MSCs are ordered by the Court and are often held close to the trial
      date or on the day of trial. The parties and their attorneys meet with a judge or settlement officer who does not
      make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
      a settlement. For information about the Court's MSC programs for civil cases, visit
      http://www.lacourt.org/division/civil/C10047.aspx


Los Angeles Superior Court ADR website: http://www.lacourtorddivision/civil/C10109.aspx
For general information and videos about ADR,visit http://www.courts.ca.gov/programs-adr.htm



LASC CIV 271 Rev. 01/20
For Mandatory Use


                                                                                                                            2
Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 25 of 44 Page ID #:31


                                                                                                  2019-GEN-014-00

                                                                                     FILED
                                                                              Superior Court of California
  I                                                                              County ofLas Angeles

 2                                                                                  MAY 03 2019
                                                                          Sherri Carter,Eicut1ve OfficerICIerk
 3
                                                                           BY                  • ,Deputy
 4                                                                              t"Rizalinda Mina

 5
                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
 6
                                    FOR THE COUNTY OF LOS ANGELES
 7

 8    IN RE LOS ANGELES SUPERIOR COURT) FIRST AMENDED GENERAL ORDER
      — MANDATORY ELECTRONIC FILING )
 9    FOR CIVIL
 10

 11

 12          On December 3,2018, the Los Angeles County Superior Court mandated electronic filing of all
 13   documents in Limited Civil cases by litigants represented by attorneys. On January 2, 2019, the Los
 14   Angeles County Superior Court mandated electronic filing of all documents filed in Non-Complex
 15   Unlimited Civil cases by litigants represented by attorneys. (California Rules of Court, rule 2.253(b).)
 16   All electronically filed documents in Limited and Non-Complex Unlimited cases are subject to the
 17   following:
 18   1) DEFINITIONS
 19      a) "Bookmark" A bookmark is a PDF document navigational tool that allows the reader to
 20          quickly locate and navigate to a designated point of interest within a document.
 21      b)"Efiling Portal" The official court website includes a webpage, referred to as the efiling
 22          portal, that gives litigants access to the approved Electronic Filing Service Providers.
 23      c) "Electronic Envelope" A transaction through the electronic service provider for submission
 24          ofdocuments to the Court for processing which may-contain one or more PDF documents
 25          attached.
 26      d)"Electronic Filing" Electronic Filing (eFiling) is the electronic transmission to a Court of a
 27          document in electronic form.(California Rules of Court, rule 2.250(b)(7).)
 28


                         FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 26 of 44 Page ID #:32


                                                                                               2019-GEN-014-00




 1      e) "Electronic Filing Service Provider" An Electronic Filing Service Provider(EFSP)is a
 2         person or entity that receives an electronic filing from a party for retransmission to the Court.
 3         In the submission of filings, _the EFSP does so on behalf of the electronic filer and not as an
 4         agent of the Court. (California Rules of Court, rule 2.250(b)(8).)
 5      I) "Electronic Signature" For purposes of these local rules and in conformity with Code of
 6         Civil Procedure section 17,subdivision (b)(3), section 34, and section 1010.6,subdivision
 7        (b)(2), Government Code section 68150, subdivision (g), and California Rules of Court, rule
 8         2.257, the term "Electronic Signature" is generally defined as an electronic sound,symbol,or
 9         process attached to or logically associated with an electronic record and executed or adopted
10         by a person with the intent to sign the electronic record.
11      g)"Hyperlink" An electronic link providing direct access from one distinctively marked place
12         in a hypertext or hypermedia document to another in the same or different document.
13      h) "Portable Document Format" A digital document format that preserves all fonts,
14         formatting,colors and graphics of the original source document,regardless of the application
15         platform used.
16    2) MANDATORY ELECTRONIC FILING
17      a) Trial Court Records
 18        Pursuant to Government Code section 68150,trial court records may be created, maintained,
19         and preserved in electronic format. Any document that the Court receives electronically must
20         be clerically processed and must satisfy all legal filing requirements in order to be filed as an
21         official court record (California Rules of Court, rules 2.100, et seq. and 2.253(b)(6)).
22      b) Represented Litigants
23         Pursuant to California Rules of Court, rule 2.253(b), represented litigants are required to
24         electronically file documents with the Court through an approved EFSP.
25      c) Public Notice
26         The Court has issued a Public Notice with effective dates the Court required parties to
27         electronically file documents through one or more approved EFSPs. Public Notices containing
28          effective dates and the list of EFSPs are available on the Court's website, at www.lacourt.org.

                                                       2
                      FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 27 of 44 Page ID #:33

                                                                                               2019-GEN-014-00



 1      d) Documents in Related Cases
 2         Documents in related cases must be electronically filed in the eFiling portal for that case type if
 3         electronic filing has been implemented in that case type, regardless of whether the case has
 4         been related to a Civil case.
 5   3) EXEMPT LITIGANTS
 6      a) Pursuant to California Rules of Court, rule 2.253(b)(2), self-represented litigants are exempt
 7         from mandatory electronic filing requirements.
 8      b) Pursuant to Code of Civil Procedure section 1010.6, subdivision (d)(3) and California Rules of
 9         Court,rule 2.253(b)(4), any party may make application to the Court requesting to be excused
10         from filing documents electronically and be permitted to file documents by conventional
11          means if the party shows undue hardship or significant prejudice.

12 4) EXEMPT FILINGS
13      a) The following documents shall not be filed electronically:
14          i)    Peremptory Challenges or Challenges for Cause of a Judicial Officer pursuant to Code of
15                Civil Procedure sections 170.6 or 170.3;
16          ii)   Bonds/Undertaking documents;
17                Trial and Evidentiary Hearing Exhibits
18          iv) Any ex parte application that is filed concurrently with a new complaint including those
19                that will be handled by a Writs and Receivers department in the Mosk courthouse; and
20          v) Documents submitted conditionally under seal. The actual motion or application shall be
21                electronically filed. A courtesy copy of the electronically filed motion or application to
22                submit documents conditionally under seal must be provided with the documents
23                submitted conditionally under seal.
24      b) Lodgments
25         Documents attached to a Notice of Lodgment shall be lodged and/or served conventionally in
26   paper form. The actual document entitled,"Notice of Lodgment," shall be filed electronically.
27 /1

28 /1

                                                        3
                       FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 28 of 44 Page ID #:34


                                                                                                2019-GEN-014-00




      5) ELECTRONIC FILING SYSTEM WORKING PROCEDURES
 2      Electronic filing service providers must obtain and manage registration information for persons
 3      and entities electronically filing with the court.
 4 6) TECHNICAL REQUIREMENTS

 5      a) Electronic documents must be electronically filed in PDF,text searchable format when
 6          technologically feasible without impairment of the document's image.
 7      b) The table of contents for any filing must be bookmarked.
 8      c) Electronic documents,including but not limited to, declarations, proofs of service, and
 9         exhibits, must be boolcrnarlced within the document pursuant to California Rules of Court,rule
10          3.1110(0(4). Electronic bookmarks must include links to the first page ofeach boolcmarked
11          item (e.g. exhibits, declarations, deposition excerpts) and with bookmark titles that identify the
12          bookedmarked item and briefly describe the item.
13      d) Attachments to primary documents must be boolcmarked. Examples include, but are not
14          limited to, the following:
15          i)    Depositions;
 16         ii)   Declarations;
 17         iii) Exhibits(including exhibits to declarations);
 18         iv) Transcripts(including excerpts within transcripts);
19          v) Points and Authorities;
20          vi) Citations; and
21          vii) Supporting Briefs.
22      e) Use of hyperlinks within documents(including attachments and exhibits) is strongly
23          encouraged.
24      0 Accompanying Documents
25          Each document acompanying a single pleading must be electronically filed as a separate
26          digital PDF document.
27      g) Multiple Documents
28          Multiple documents relating to one case can be uploaded in one envelope transaction.

                                                        4
                       FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 29 of 44 Page ID #:35


                                                                                               2019-GEN-014-00



 1      h) Writs and Abstracts
 2         Writs and Abstracts must be submitted as a separate electronic envelope.
 3      i) Sealed Documents
 4         If and when a judicial officer orders documents to be tiled under seal, those documents must be
 5         filed electronically (unless exempted under paragraph 4); the burden of accurately designating
 6         the documents as sealed at the time of electronic submission is the submitting party's
 7         responsibility.
 8      j) Redaction
 9         Pursuant to California Rules of Court, rule 1.201, it is the submitting party's responsibility to
 10        redact confidential information(such as using initials for names of minors, using the last four
 11        digits of a social security number, and using the year for date of birth)so that the information
 12        shall not be publicly displayed.
 13   7) ELECTRONIC FILING SCHEDULE
 14     a) Filed Date
 15        i) Any document received electronically by the court between 12:00 am and 11:59:59 pm
 16            shall be deemed to have been effectively filed on that court day if accepted for filing. Any
 17            document received electronically on a non-court day, is deemed to have been effectively
 18            filed on the next court day if accepted. (California Rules of Court,rule 2.253(b)(6); Code
 19            Civ. Proc.§ 1010.6(b)(3).)
20         ii) Notwithstanding any other provision of this order,if a digital document ii not filed in due
21             course because of: (1)an interruption in service;(2) a transmission error that is not the
22             fault of the transmitter, or(3)a processing failure that occurs after receipt, the Court may
23             order, either on its own motion or by noticed motion submitted with a declaration for Court
 24            consideration, that the document be deemed filed and/or that the document's filing date
25             conform to the attempted transmission date.
26 8) EX PARTE APPLICATIONS
27      a) Ex parte applications and all documents in support thereof must be electronically filed no later
 28        than 10:00 a.m. the court day before the ex parts hearing.

                                                        5
                       FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 30 of 44 Page ID #:36


                                                                                               2019-GEN-014-00



  1     b) Any written opposition to an ex paste application must be electronically filed by 8:30 a.m. the
 2           day of the ex pane hearing. A printed courtesy copy of any opposition to an ex parte

             application must be provided to the court the day of the ex paste hearing.
 4 9) PRINTED COURTESY COPIES

 5      a) For any filing electronically filed two or fewer days before the hearing, a courtesy copy must
 6           be delivered to the courtroom by 4:30 p.m. the same business day the document is efiled. If
 7           the efiling is submitted after 4:30 p.m., the courtesy copy must be delivered to the courtroom
 8           by 10:00 a.m. the next business day.
 9      b) Regardless of the time of electronic filing, a printed courtesy copy(along with proofof
 10          electronic submission) is required for the following documents:
 11          i)    Any printed document required pursuant to a Standing or General Order;
 12          ii)   Pleadings and motions (including attachments such as declarations and exhibits) of 26
 13                pages or more;
 14         iii)   Pleadings and motions that include points and authorities;
 15         iv)    Demurrers;
 16          v) Apti-SLAPP filings, pursuant to Code of Civil Procedure section 425.16;
 17         vi)    Motions for Summary Judgment/Adjudication; and
 18         vii)   Motions to Compel Further Discovery.
 19     c) Nothing in this General Order precludes a Judicial Officer from requesting a courtesy copy of
 20          additional documents. Courtroom specific courtesy copy guidelines can be found at
 21          www.lacourt.org on the Civil webpage under "Courtroom Information."
 22   0) WAIVER OF FEES AND COSTS FOR ELECTRONICALLY FILED DOCUMENTS
 23     a) Fees and costs associated with electronic filing must be waived for any litigant who has
 24          received a fee waiver. (California Rules of Court, rules 2.253(b)0,2.258(b), Code Civ. Proc.§
 25     .    1010.6(d)(2).)
 26     b) Fee waiver applications for waiver of court fees and costs pursuant to Code of Civil Procedure
 27          section 1010.6, subdivision (b)(6), and California Rules of Court, rule 2.252(0, may be
 28          electronically filed in any authorized action or proceeding.

                                                            6
                        FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
    Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 31 of 44 Page ID #:37


                                                                                                    2019-GEN-014-00




          1)SIGNATURES ON ELECTRONIC FILING
     2       For purposes of this General Order,all electronic filings must be in compliance with California
     3       Rules of Court, rule 2.257. This General Order applies to documents filed within the Civil
     4       Division of the Los Angeles County Superior Court.
     5

     6           This First Amended General Order supersedes any previous order related to electronic filing,
     7    and is effective immediately, and is to remain in effect until otherwise ordered by the Civil
     8    Supervising Judge and/or Presiding Judge.
     9

     10   DATED: May 3,2019
                         .
                                                               KEVIN C. BRAZILE
     11
                                                               Presiding Judge
     12

     13

     14

     15

     16
     17

     18

     19

    20

    .21

     22

     23
     24

     25

     26

     27

•    28

                                                             7
                            FIRST AMENDED GENERAL ORDER RE MANDA1DRY ELECTRONIC FILING FOR CIVIL
Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 32 of 44 Page ID #:38




                                     VOLUNTARY EFFICIENT LITIGATION STIPULATIONS


                                       The Early Organizational Meeting Stipulation, Discovery
                                     Resolution Stipulation, and Motions in Limine Stipulation are
        5upodor Court ofColliornto
        County of Lou Amides         voluntary stipulations entered into by the parties. The parties
                                     may enter into one, two, or all three of the stipulations;
                                     however, they may not alter the stipulations as written,
                                     because the Court wants to ensure uniformity of application.
        Lou Angelus County
        Bar Assoclation              These stipulations are meant to encourage cooperation
        Olga=Section
        Lost Angeles County          between the parties and to a-cist in resolving issues in a
        Our Association Lobosand
        Employment14701 Suction      manner that promotes economic case resolution and judicial
                                     efficiency.

                                         The following organizations endorse the goal of
        Como= Attorneys
        Assuclation of Lou Angeles   promoting efficiency in litigation and ask that counsel
                                     consider using these stipulations as a voluntary way to
                                     promote communications and procedures among counsel
                                     and with the court to fairly resolve issues in their cases.

                                     *Los Angeles County Bar Association Litigation Section*
       South= Califon**
       Defense)Cournsol
                                               *Los Angeles County Bar Association
      .    a
       ...M.
           ,*lgr.4111,111•61,
                                                   Labor and Employment Law Section*
                  11111•••••


       Association of
       flusincaus Trlid Leto/ors        *Consumer Attorneys Association of Los Angeles*


                                              *Southern California Defense Counsel*


                                             *Association of Business Trial Lawyers*

      , California Employetisrol
       Lawyers Assnelstkoi
                                          *CaRfomia Employment Lawyers Association.


           LAM 230(NEW)
           LASC Appnwed 4-11
           For Optional Use
Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 33 of 44 Page ID #:39




     0.;
       ,:a     Oillia1.18 OF Aril:04v onPpan•writs:4n wriuswir               ItUd OAR nawarli             FacIt.‘6...0.04INo DEMO




                  TE.I.EPHONE NO.:                               FAX NO. tOteonan:
      ,
      24.4A4. AtIOReSS(Ctourisry:
             ATTORNEY FOR iliontot
     SUPERIOR COURT OF CALIFORNIA. COUNTY OF LOS ANGELES
     etaimntausa AbOREss:

     Piuutinpr:

     BEFENOANT:

                                                                                                CAA( muins£51:

                           STIPULATION — DISCOVERY RESOLUTION

              This stipulation Is Intended to provide a fast and informal resolution of discovery issues
              through limited paperwork and an Informal conference with the Court to aid in the
              resolution of the issues.

              The parties agree that:

              I. Prior to the discovery cut-off in this action, no discovery motion shall be filed or heard unless
                 the moving party first makes a written request for an Informal Discovery Conference pursuant
                 to the terms of this stipulation.

              2. At the Informal Discovery Conference the Court will consider the dispute presented by parties
                 and determine whether it can be resolved informally. Nothing set forth herein will preclude a
                 party from making a record at the conclusion of an Informal Discovery Conference, either
                 orally or In writing.

              3. Following a reasonable and good faith attempt at an informal resolution of each issue to be
                 presented, a party may request an informal Discovery Conference pursuant to the following
                 procedures:

                        a. The party requesting the Informal Discovery Conference will:

                            .
                            I       File a Request for informal Discovery Conference with the clerk's office on the
                                    approved form (copy attached) and deliver a courtesy, conformed copy to the
                                    assigned department.

                           6i.      Include a brief summary of the dispute and specify the relief requested; and

                                    Serve the opposing party pursuant to any authorized or agreed method of service
                                    that ensures that the opposing party receives the Request for Informal Discovery
                                    Conference no later than the next court day following the filing.

                         b. Any Answer to a Request for Informal Discovery Conference must:

                            i.      Also be filed on the approved form (copy attached);

                            it.     Include a brief summary of why the requested relief should be denied;
              LACN O3 (atees)
              LASC Approved 0011                      STIPULATION — DISCOVERY RESOLUTION
              Far00=1Use                                                                                                   Page 1 el 3
Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 34 of 44 Page ID #:40




                                                                                  I<JUIttq




                  18.   Be filed within two(2)court days of receipt of the Request: and

                 iv.     Be served on the opposing party pursuant to any authorized or agreed upon
                         method of service that ensures that the opposing party receives the Answer no
                         later than the next court day Following the filing.

            c. No other pleadings. including but not limited to exhibits. declarations, or attachments, will
               be accepted.

            d. If the Court has not granted or denied the Request for informal Discovery Conference
               within ten (10) days following the filing of the Request, then II shall be deemed to have
               been denied. If the Court acts on the Request. the parties will be notified whether the
               Request for informal Discovery Conference has been granted or denied and, if granted,
               the date and time of the Informal Discovery Conference, which must be within twenty(20)
               days of the filing of the Request for Informal Discovery Conference.

            e. lithe conference is not held within twenty (20) days of the filing or the Request for
               informal Discovery Conference, unless extended by agreement of the parties and the
               Court, then the Request for the informal Discovery Conference shall be deemed to have
               been denied at that time.

        4. If(a) the Court has denied a conference or(b)one of the time deadlines above has expired
           without the Court having acted or(c) the Informal Discovery Conference is concluded without
           resolving the dispute, then a party may file a discovery motion to address unresolved issues.

        5. The parties hereby further agree that the time for making a motion to compel or other
           discovery motion Is tolled from the date of filing of the Request for informal Discovery
           Conference until (a)the request is denied or deemed denied or(b) twenty(20)days after the
           filing of the Request for informal Discovery Conference, whichever Is earlier, unless extended
           by Order of the Court.

            ft is the understanding and intent of the parties that this stipulation shall, for each discovery
            dispute to which it applies, constitute a writing memorializing a 'specific later dale to which
            tha propounding [or demanding or requesting] party and the responding party have agreed in
            writing, within the meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c), and
            2033.280(c).

       6. Nothing herein vviti preclude any party from applying ex pafte for appropriate relief. Including
          an order shortening time for a motion to be heard concerning discovery.

        7. Any party may terminate this stipulation by giving twenty-one (21) days notice of Intent to
           terminate the stipulation.

        8. References to `'days" mean calendar days, unless otherwise noted. If the date for performing
           any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the lime
           for performing that act shall be extended to the next Court day_



        LACJV 036(new)
        LASC Approved 04111       STOPULA11ON — DISCOVERY RESOLUTION
        For Opllene Use                                                                             Page 2413
Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 35 of 44 Page ID #:41




        liCtQT ?tilt                                                      CASE OnSUZILR




        The following parties stipulate:

        Data:

                       (TYPE OR PfliNT NAME)                            (ATTORNEY FOR PtAiNTIFF)
        Date:

                       (TYPE OR PRINT i‘outtEl                         (ATTORNEY FOR DEFENDANT(
        Dale:

                       (TI'm OR PANT NAME)                             (Anormer FOR DEFENCIANT)
        Dale:

                       (TYPE OR PRINT NAME)                            (oTiOArety mn ciErEimmr)
        Data:

                       (TYPE OR PRINT NAA4E)                    (ATIORNET FOR
        Date:

                       (TYPE OR PRINT NAME)                     (ACTORNEY FOR
        Date:

                       (TYPE OR PRINT NAME)                     (ATTORNEY FOR




        ILACIV 035(new)
        IASC Approved 04111             STIPULATION — DISCOVERY RESOLUTION
        For°primal Use                                                                             Page 3013
Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 36 of 44 Page ID #:42




     ouga     ,44:42111 nor aria214111051   1V 0414sinft ATIOA.ItT                131sIt 0..1114.13.0.1       Peotartod I.CS. f




                 illEPtIONE NO.:                                     FAX NO.lOptiOnsd):
               Recarees(OpthanN):
            ATTORNEY FOR planet
     SUPERIOR COURT OF CALIFORNIA.coularr OF LOS ANGELES
     CCUFITHODZE ADtigE.S.S:

     FtAtNOFF:

     DEFENDANT:

                                                                                                          HurieER:
                 STIPULATION — EARLY ORGANIZATIONAL MEETING

             This stipulation Is intended to encourage cooperation among the parties at an salty stage in
             the litigation and to assist the parties In efficient case resolution.
             The parties agree that:
             1. The parties commit to conduct an Initial conference (in-person or via teleconference or via
                vIdeoconference) within 15 days from the date this stipulation is signed, to discuss and consider
                whether Mere can be agreement on the following:
                  a. Are motions to challenge the pleadings necessary? li the issue can be resolved by
                     amendment as of right, or if the Court would allow leave to amend, could an amended
                     complaint resolve most or all of the issues a demurrer might otherwise raise? If so, the parties
                     agree to work through pleading issues so that a demurrer need only raise issues they cannot
                     resolve. Is the Issue that the defendant seeks to raise amenable to resolution on demurrer,or
                     would some other type of motion be preferable? Could a voluntary targeted exchange of
                     documents or information by any party cure an uncertainty in the pleadings?
                  b. Initial mutual exchanges of documents at the 'core' of the litigation. (For example, In an
                     employment case, the employment records, personnel Me and documents relating to the
                     conduct In question could be considered "core.' In a personal Injury case, an incident or
                     police report, medical records, and repair or maintenance records could be considered
                   '  core.");
                  c. Exchange of names and contact information of witnesses;

                  d. Any insurance agreement that may be available to satisfy part or all of a judgment, or to
                     indemnify or reimburse for payments made to satisfy a judgment;

                  e. Exchange of any other Information that might be helpful to facilitate understanding, handing,
                     or resolution of the case in a manner that preserves objections or privileges by agreement

                  f. Controlling issues of law that, If resolved early, will promote efficiency and economy In other
                     phases of the case. Also, when and how such issues can be presented to the Court

                  g. Whether or when the case should be scheduled with a settlement officer, what discovery or
                     court ruling on legal issues is reasonably required to make settlement discussions meaningful,
                     and whether the parties wish to use a sitting judge or a private mediator or other options as
             LAM 229(Rev 02115)
             LAW *Pro'  , al 0011                STIPULATION — EARLY ORGANIZATIONAL MEETING
             For Opgartal Use                                                                                                     Page 1 of2
Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 37 of 44 Page ID #:43




        0.0.70 ;r1,                                                                      CASS No.a4gtq




                      discussed in the "Alternative Dispute Resolution(APR) Information Package* served with the
                      complaint:

              Ii. Computation of damages,including documents, not privileged or protected from disclosure. on
                  which such computation Is based;

              I Whether the case Is suitable for the Expedited Jury Trial procedures (see Information at
              .
                mnew_lecourtoreg under *Civil' and then under "General information").

        2.            The time for a defending party to respond to a complaint or cress-complaint will be extended
                      to                         for the complaint. and                             for the cross-
                               (eNSF_RT DATE)                                      MGM GATE)
                      complaint, which is comprised of the 30 days to respond under Government Coda §88616(b),
                      and the 30 days permitted by Code of Civil Procedure section 1054(a). good cause having
                      been found by the Civil Supervising Judge due to the case management benefits provided by
                      this Stipulation. A copy of the General Order can be found at www.lecourtore under "Clvr.
                      dick on'General Information", then dick on 'Voluntary Efficient Litigation Stipulations'.

        3.            The parties will prepare a Joint report tilled "Joint Status Report Pursuant to initial Conference
                      and Early Organizational Meeting Stipulation, and if desired, a proposed order summarizing
                      results of their meet and confer and advising the Court of any way it may assist the parties'
                      efficient conduct or resolution of the case. The parties shall attach the Joint Status Report to
                      the Case Management Conference statement, and file the documents when the CMC
                      statement is due.
        4.            References to 'days' mean calendar days. unless otherwise noted. If the date for performing
                      any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
                      for performing that act shall be extended to the next Court day

        The following parties stipulate:
        Dale!

                        (TYPE OR PRINT NAME)                                        (ATTORNEY FOR PLAINTIFF)
       ()Wm

                        (TYPE OR PRINT NAME)                                      (ATTORNEY FOR DEFENDANT)
        Dale:

                        (TYPE OR PRINT NAME)                                      (ATTORNEY FOR DEFENDANT)
        Date:
                                                                        F
                                                                        .



                        (TYPE OR PRINT NAME)                                      (ATTORNEY FOR DEFENDANT)
        Dale:
                                                                        .
                                                                        F


                        (TYPE OR PRINT NAME)                                 (ATTORNEY FOR
        Data:
                                                                        F.


                        (TYPE OR PRINT NAME)                                 (ATTORNEY FOR
        Date:
                                                                        p
                                                                        .


                        (TYPE OR PRINT NAME)                                 (ATTORNEY FOR


        LACIV 229(Rev 04111
        LASC Avatoved 02115)        STIPULATION — EARLY ORGANIZATIONAL MEETING                                 Page 2I2
Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 38 of 44 Page ID #:44




     ameg Aø azarriuS CH 41119:ClY OA P.A rr We0431 A11=IV               tC•-ta CAA MAGER                         wort.te CNA a II.la...,




               TFIEPHaig NO.                                 FAX NO (Opeaa.my
      EA¢A.0.ADDRESS ittpdenalt
         ATTORRET F011 owns):
     SUPERIOR COURT OF CALIFORNIA,COUNTY OF LOS ANGELES
           ADDRESS:
     CDURITHOUSE



     PLAINTiFF:
     CrEFENDAIII.

                                                                                                        CASH CARESUI.
                            INFORMAL DISCOVERY CONFERENCE
                   (pursuant to the Discovery Resolution Stipulation of the parties)
           1. This document relates to:
                      R           Request for Informal Discovery Conference
                                  Answer to Request for informal Discovery Conference
           2. Deadline for Court to decide on Request:                                       (Inn311 dale 10 calsodat days tollowieg fitog of
                  the Requos0
           3. Deadline for Court to hold Informal Discovery Conference:                                             finsed date 20 =dander
                  dap fottowing(ding of the Reques4).
           4. For a Request for Informal Discovery Conference, briefly describe the nature of the
              discovery dispute, including the facts and legal arguments at issue. For an Answer to
              Request for Informal Discovery Conference, bdefly. describe why the Court should deny
              the requested discovery,including the facts and legal arguments at Issue.




           LAC1V 094(new)
           LASC Afpnaved 04111
                                                         FORMAL DISCOVERY CONFERENCE
           For OpDonal Use                 (pursuant to the Discovery Resolution Stipulation of the parties)
Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 39 of 44 Page ID #:45




     magi ArE3 Arats0AB OF TT02.4 133PAM,+Mugu( ATVOalin                 atilt/ WA leitCdP,           Piame.0%,etc*•;la 611,p




             TELEPHONE KO.:                                FAX NO (Opttorext):
     E AWLPooRass(OpOuras):
        ATTORNEY FOR Maw*
     SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
     cOuNifrouse ADDRESS:

     PLAINTIFF:


     OEFENDART:

                                                                                              CASE NUMBER
                  STIPULATION AN ORDER — MOTIONS IN LIMINE


           This stipulation Is intended to provide fast and Informal resolution of evidentiary
           issues through diligent efforts to define and discuss such issues and limit paperwork.


           The parties agree that:

           1. At least       days before the final status conference, each party win provide all other
              patties with a list containing a one paragraph explanation of each proposed motion in
              timine. Each one paragraph explanation must identify the substance of a single proposed
              motion In limine and the grounds for the proposed motion.

           2
           . The parties thereafter will meet and confer, either in person or via teleconference or
             videoconference, concerning all proposed motions in lirnine. In that meet and confer, the
             parties will determine:

                a. Whether the parties can stipulate to any of the proposed motions. If the parties so
                   stipulate, they may file a stipulation and proposed order with the Court.

                b. Whether any of the proposed motions can be briefed and submitted by means of a
                   short joint statement of issues. For each motion which can be addressed by a short
                   joint statement of issues, a short joint statement of Issues must be filed with the Court
                   10 days prior to the final status conference. Each side's portion of the short joint
                   statement of issues may not exceed three pages. The parties will meet and confer to
                   agree on a date and manner for exchanging the parties' respective portions of the
                   short joint statement of issues and the process for filing the short joint statement of
                   Issues.

           3. All proposed motions in !Wattle that are not either the subject of a stipulation or briefed via
              a short joint statement of issues will be briefed and filed In accordance with the California
              Rules of Court and the Los Angeles Superior Court Rules.



           LACIV 075(now)
           LASC Agproved 01111            STIPULATION AND ORDER — MOTIONS IN UMINE
           For Opeonel Ube                                                                                             Pap SOS?
Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 40 of 44 Page ID #:46




        tscarg ITU                                                COI(04110En




        The following parties stipulate:
        Date:

                     (TYPE OR PRINT NAME)                     (ATTORNEY FOR PLAINTIFF)
        Date:

                     (TYPE OR PRINT NAME)                    (ATTORNEY FOR DEFENDANT)
        Date:

                     (TYPE OR PRINT NAME)                    (ATTORNEY FOR DEFENDANT)
        Date:

                     (TYPE OR PRINT NAME)                    (ATTORNEY FOR DEFENDANT)
        Date:

                     (TYPE OR PRINT NAME)                (ATTORNEY FOR
        Date:

                     (TYPE OR PRINT NAME)                (ATTORNEY FOR
        Date:

                     (TYPE OR PRINT NAME)                (ATTORNEY FOR



        THE COURT SO ORDERS.

         Date:
                                                                   JUDICIAL OFFICER




        LACN 075(flaw)
        LASC *plumed 04111    STIPULATION AND ORDER — MOTIONS IN LIMINE               Putp 2 312
 Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 41 of 44 Page ID #:47



                   Superior Court of California, County of Los Angeles




                       70E.RvEtrifisigi INFORMATION:,PACKA               0kIlEACKPA,...„1

                                                                                        partiesvnar   clito




 What is ADR?
 ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
*mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
 be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

Advantages of ADR
   • Saves Time: ADR is faster than going to trial.
   • Saves Money: Parties can save on court costs, attorney's-fees, and witness fees.
   • Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
   • Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.

Disadvantages of ADR
   • Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
   • No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.

Main Types of ADR:
    1. Negotiation: Parties _often talk with each other in person, or by phone or online about resolving their case with a
       settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

    2. Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
       strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
       acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                Mediation may be appropriate when the parties
                 '• want to work out a solution but need help from a neutral person.
                  • have communication problems or strong emotions that interfere with resolution..
                Mediation may not be appropriate when the parties
                  • want a public trial and want a judge or jury to decide the outcome.
                  • lack equal bargaining power or have a history of physical/emotional abuse.



    LASC CIV 271 Rev. 01/20
    For Mandatory Use
                                                                                                                          1
Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 42 of 44 Page ID #:48




                                                              arties,may sele7c




                         RoSekvieqsLtInc•             se,Man'ager-fiatiitiaeadrcer4iCes,comi(31                                    110g(Ext.•27GZ
                         rAt                                 _maw- •,,,rtvativItiv, tyivvfter, .vivatorm;;;4454r
                          5'11rWiSe nior                M an agg.,nrn ir d tp.
                                                      A
           These organizatins cannotaccept eveppiaSe and tkiey niawdecline case..s attheir ili`SO:etion,
              --wi.i.n11,4taftfX.            '1,10 , il-,V;Art:Melei,-.,
                 tsippww:lac§surt.oTRAMitles14istfcimpaprla trifenn-ipiii>n a'n'di:FACttbefore             :t.,dihtacting
                                                                                                                    ..
                   ''77-171,            rnkviRzglre                   4p114V, {gillic5orismall%
                                                                                      .    2114     '•
                NOTE :'-:';174tXtfre,1:'%Wig         7WAVW:.   )
                                                               %t
                             4,, rog.ga Ycl es-nototceptilamilyrlaW„,;inrcibate-                claims,cases.


                               t late,K AO*-
                Witil'i'F.Cf-14p                            4*
                                                             ,"               -
                ttPSWW.Cra il l GOU iity,:goWniiok'raWms/depri
                      "Arki1ikg'`Mrie,..c.Z.g40- ,41W,   - 1.4wv.,':::•.i.O- v.ii•                i                    '
                          -m a Ilttlaims;itplawrlil,cleaitlers ipyietitms<0,0                                                     •
                                                                                                                at.th:eiSpeihgtS__,_treetic.-  - ourtbaLI:se, limitpsj
                                                 i-F.:#1i
                                                        - .";.* .1--1,.:': '1,1- ,, ?•-• r.,,V4,:Ntq*          -     i4;1.?rz0.• ..:-.7P-vift-..a-:*.a.214,
                                                                                                                                                          447.,. ,-
                                      ., r0-4;jay.-;'-ofj„qt:r,jalArtiecliatiorf§:atf,theseckfighouse-e,,trq appp,!nryTentIneeded.
                                                   ..' - .4"-a*:;i4 -4:". :AI*i 4ig,r1 ,ftist':',::WAV•q:                               -'- '      11
                                                                                                                                                   '
                                     , .,Elrigg...er, lqw:cpSt mediations beforeth-KdaYtottria
                                        F.045,ree ort ow-cost k alinejDispu eitesolutiqh,                               (01).4byAphoneor cOmpu •befaireith'e
                                          7"."i, '
                                                 •- ''''.,..V.0.1"."4Tn‘..-i• ...ki,,- -i • itr- '''''''-''''. ' '                                      .         '
                                           ay oftriialoit"it                                                                                                           L.
                                        f.it3tro;:-/fil.W.wtmlitoilirt.iSradiVisicinisliia Ircla iinsYdrdfZOillineDistSiite                          Resdlu  tie-in Fly'e-
                                                                                                -, ,.                     - 4-.          5,-          .        '• '
                                       EngSpanv fi." Al
                                      . -1-5Z.C.!:
                                                     ,              •
                                                     713.0totgpizatiOnstthat proyeide medtationtima                          egfoundio.„%theintelinet;:-:fr




   3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
      person who decides the outcome. In "binding" arbitration, the arbitrator's decision is final; there is no right to
      trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
      information about arbitration, visit http://www.courts.ca.goviprograms-adr.htm

   4. Mandatory Settlement Conferences(MSC): MSCs are ordered by the Court and are often heldclose to the trial
      date or on the day of trial. The parties and their attorneys meet with a judge or settlement officer who does not
      make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
      a settlement. For information about the Court's MSC programs for civil cases, visit
      http://www.lacourt.oredivision/civil/C10047.aspx


Los Angeles Superior Court ADR website: http://www.lacourt.org/division/civil/C10109.aspx
For general information and videos about ADR, visit http://www.courts.ca.gov/programs-adr.htm



LASC CIV 271 Rev. 01/20
For Mandatory Use



                                                                                                                                                                             2
    Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 43 of 44 Page ID #:49

                                                                                                 Reserved for Clerk's File Stamp
                 SUPERIOR COURT OF CALIFORNIA
                    COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:                                                                                      AiftrY; -.
 Stanley Mosk Courthouse                                                                         _optitilf,Ciii*if C.afftotrio
 1 11 North Hill Street, Los Angeles, CA 90012                                                  .:•.r.<?iffitYdf,L04,60iig
                                                                                                         „ ..,120
                                                                                                        li25    „ 1
                  NOTICE OF CASE ASSIGNMENT                                              guiiiitt.i; pAdA405644 e'NUftutir'i
         •
                                                                                                          R Qiftori,
                         UNLIMITED CIVIL CASE

                                                                                    CASE NUMBER: '                                       S.




  Your case is assigned for all purposes to the judicial officer indicated below.   21STCV02836

                          THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

               ASSIGNED JUDGE               DEPT     ROOM                     ASSIGNED JUDGE                     DEPT          ROOM
  1      Michael L. Stern                  62




    Given to the Plaintiff/Cross-Complainant/Attomey of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on 01/25/2021                                                        By R. Clifton                                        , Deputy Clerk
                (Date)
LACIV 190(Rev 6/18)         NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/06
     Case 2:21-cv-01109-AB-JEM Document 1-1 Filed 02/08/21 Page 44 of 44 Page ID #:50

                                  INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES -

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three ofthe Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190(Rev 6/18)         NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
